Opinion issued January 31, 2013




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-12-01126-CR
                           ———————————
                     THE STATE OF TEXAS, Appellant
                                       V.
                   COLTON REED THOMSON, Appellee



         On Appeal from the County Criminal Court at Law No. 15
                          Harris County, Texas
                      Trial Court Cause No. 1862701




                         MEMORANDUM OPINION

      On December 5, 2012, appellant, the State of Texas, appealed from the trial

court’s order granting habeas relief in favor of appellee, Colton Reed Thomson.
See TEX. CODE CRIM. PROC. ANN. 44.01 (West Supp. 2012). The State has filed a

motion to dismiss the appeal. The motion complies with Texas Rule of Appellate

Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). We have not yet issued a decision

in the appeal. See TEX. R. APP. P. 42.2(b). The Clerk of this Court has sent a

duplicate copy to the trial court clerk. See TEX. R. APP. P. 42.2(a).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2